PER CURIAM.
The trial court granted a new trial on the ground that it had made an error in excluding certain evidence. We reverse.
The ruling of the trial court that certified copies of traffic convictions were not admissible because negligent entrustment was not an issue was correct. Cloo-ney v. Geeting, 352 So.2d 1216 (Fla. 2d DCA 1978). The trial court’s ruling that the citations were not admissible for impeachment purposes was also correct. Appellant Robert Starr McLin, testifying on appellees’ proffer, initially denied that he had been convicted of a crime. It developed immediately thereafter, however, that such denial was the result of a misunderstanding. — he thought that the traffic offenses were not crimes. When he was informed they were crimes, he freely admitted the offenses. Thus, there was no basis for admitting certified copies of convictions.
We reverse the order granting a new trial with directions to reinstate the jury verdict.
McCORD, C. J., and BOYER and MILLS, JJ., concur.